                        Case 2:21-mj-00101-DB Document 1 Filed 06/18/21 Page 1 of 9
AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                               for the                                            FILED
                                                      Eastern District of California                             Jun 18, 2021
                                                                                                              CLERK, U.S. DISTRICT COURT
                                                                                                            EASTERN DISTRICT OF CALIFORNIA

                   United States of America                            )
                              v.                                       )
                                                                       )     Case No.
                                                                                              2:21-mj-0101 DB
                                                                       )
                  CARLOS VILLASENOR                                    )
                                                                       )
                                                                       )
                            Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              June 1 through June 17, 2021       in the county of             El Dorado                     in the
        Eastern          District of          California       , the defendant(s) violated:
             Code Section                                                     Offense Description

7 U.S.C. § 2156(b)                            Possession of an Animal for Participation in an Animal Fighting Venture




          This criminal complaint is based on these facts:

          (see attachment)




            ☒ Continued on the attached sheet.


                                                                                /s/ Anitra Mackie
                                                                                              Complainant’s signature

                                                                                       Anitra Mackie, Special Agent,
                                                                                    U.S. Department of Agriculture - OIG
                                                                                               Printed name and title

Sworn to me and signed via telephone.


Date:        June 18, 2021
                                                                                               Judge’s signature

City and state:         Sacramento, California                                      Deborah Barnes, U.S. Magistrate Judge
                                                                                           Printed name and title
                 Case 2:21-mj-00101-DB Document 1 Filed 06/18/21 Page 2 of 9

 1                         AFFIDAVIT OF SPECIAL AGENT ANITRA MACKIE

 2                                      IN SUPPORT OF COMPLAINT

 3

 4          I, Anitra Mackie, being duly sworn, depose and state as follows:

 5

 6                                      I.      AGENT BACKGROUND
 7          1.      I am a Special Agent (SA) with the U.S. Department of Agriculture (USDA), Office of

 8 Inspector General (OIG) – Investigations, Sacramento, California, and have been so employed since

 9 August 2011. As an OIG SA, my duties include investigating allegations of criminal activity, waste,

10 abuse, issues that affect the health and safety of the public, and serious employee misconduct in the

11 programs and operations of the USDA. I am also responsible for coordinating with Federal, State, and

12 local law enforcement agencies, as appropriate. I have participated in numerous criminal investigations,

13 execution of Federal and State search warrants, and the seizure of evidence, including evidence of

14 potential violations of 7 U.S.C. § 2156, Animal Fighting Venture Prohibition Act (AFVPA). As part of

15 my duties as a USDA-OIG Special Agent, I investigate matters involving illegal animal fighting. I have

16 participated in investigations involving illegal animal fighting, and I have received specialized training

17 in the investigation of animal fighting and related Title 18 offenses. Through training and through

18 investigations of persons involved in animal fighting offenses, I am familiar with the actions, traits,

19 habits, and terminology utilized by handlers or owners of dogs involved in animal fighting ventures. I

20 have worked with confidential human sources to gather information and evidence related to animal
21 fighting, to include dogfighting. I have also consulted with other USDA-OIG SAs who have special

22 training and experience related to animal fighting offenses.

23          2.      Based on the facts set forth in this affidavit, I submit there is probable cause to believe

24 that Carlos Villasenor committed violations of 7 U.S.C. § 2156(b), relating to participation in an animal

25 fighting venture. The Federal Animal Welfare Act defines an “animal fighting venture” as “any event,

26 in or affecting interstate or foreign commerce, that involves a fight conducted or to be conducted

27 between at least two animals for purposes of sport, wagering, or entertainment.” 7 U.S.C. § 2156(b)

28
                 Case 2:21-mj-00101-DB Document 1 Filed 06/18/21 Page 3 of 9

 1 prohibits knowingly selling, buying, possessing, training, transporting, delivering, or receiving any

 2 animal for purposes of having the animal participate in an animal fighting venture.

 3          3.      The facts in this affidavit come from my personal observations, my training and

 4 experience, and information obtained from other agents and witnesses. This affidavit is intended to

 5 show that there is sufficient probable cause for the criminal complaint and requested arrest warrant and

 6 does not set forth all of my knowledge about this matter.

 7                                II.       OVERVIEW OF DOG FIGHTING
 8          4.      Dog fighting typically involves pit bull-type dogs that are released by their owners or

 9 handlers in a controlled environment to attack each other and fight. The fight ends when one dog

10 withdraws, when a handler “picks up” their dog and forfeits the match, or when one or both dogs die.

11          5.      Prior to a dog fight, dog owners or handlers may enter into an agreement with their

12 opponent, often referred to as a “match,” “fight,” or “show.” The owners or handlers may agree upon:

13 (1) the sex and set weight of the dogs at the time of the fight; (2) the geographic area in which the fight

14 will occur (the exact location of which is often a secret until shortly before the fight); (3) a referee; (4)

15 the payment of “forfeit” money that is lost if one participant pulls out of the match or if a participant’s

16 dog does not arrive at the agreed-upon weight; and (5) monetary wagers placed by the respective

17 fighters.

18          6.      Dogs used in animal fighting ventures are housed separately from other dogs, in pens,

19 cages, or on chains, so that they will not hurt or kill other dogs when the handler is absent. Heavy chains

20 are often used when restraining dogs to develop neck strength in dogs used for fighting purposes.
21          7.      Dog fighters often take steps to house fighting dogs away from public view, such as by

22 placing them inside sheds, garages, barns, or basements, or by erecting tall opaque fences around areas

23 where fighting dogs are housed.

24          8.      “Champion” or “Grand Champion” status refers to a dog who has won three or five

25 fights, respectively.

26          9.      Dog fighters may keep multiple dogs at a time in order to maintain a stock of dogs at

27 different weights and both sexes for dogs to be matched for a fight according to weight and sex; to

28 selectively breed, sell, and fight dogs displaying certain traits or to otherwise advance a particular dog

                                                           2
                  Case 2:21-mj-00101-DB Document 1 Filed 06/18/21 Page 4 of 9

 1 fighting bloodline; and to have a sufficient number of dogs to fight dogs more than two to three times a

 2 year.

 3          10.      Finding an opponent who has a dog of the same weight and sex and who is looking to

 4 fight that dog at the same time of the year is known as “calling out a weight.” Dog fighters often “call

 5 out a weight,” by telephone, text, or e-mail, to known dog fighters in several states, to increase their

 6 odds of finding a match.

 7          11.      Once a dog fighter locates an opponent and agrees upon terms, the match is “hooked” or

 8 set up. The dog then typically undergoes a conditioning process. Dog handlers often refer to this

 9 conditioning process as putting the dog “in a keep.” This “keep” may involve treadmills to run and

10 exercise the dogs away from public view; weight pulls to increase the dog’s strength and stamina;

11 “spring poles” and “flirt poles” to build jaw strength and increase aggression; and the administration of

12 drugs (such as steroids), vitamins, and other medicine. “Animal pelts” are also common for dog fighters

13 to use to excite and bait dogs during dog fighting training sessions.

14          12.      Dogs matched for future fights are expected to achieve their established target weight by

15 the scheduled match, much like in human boxing matches.

16          13.      Dog fighters often attempt to mend the injuries of their own dogs, rather than seek

17 veterinary attention, which might raise suspicion regarding the cause of their dogs’ injuries. Dog fighters

18 also use veterinary supplements and pharmaceuticals to enhance fighting dogs’ stamina and to keep

19 injured dogs fighting longer.

20          14.      Although dogs used for fighting are often housed outside, a dog in a keep may be housed

21 indoors or near the owner/handler for several reasons. One reason is to prevent the dog from becoming

22 sick or injured by other dogs before an upcoming match, which could cause the dog to forfeit and the

23 owner to pay a forfeit fee. Another reason is that dogs in a keep require constant exercise and

24 monitoring, which is easier when the dog is in close vicinity rather than off-site or outside. Dogs

25 intended for fighting purposes are also often housed inside residences if they are injured, ill, pregnant,

26 weaning, or if a dog fighter does not have another location to keep them or wants to keep them out of

27 view.

28

                                                          3
                   Case 2:21-mj-00101-DB Document 1 Filed 06/18/21 Page 5 of 9

 1           15.      It is common for those operating dog fighting ventures to maintain pedigrees, books,

 2 records, ledgers, and journals relating to the purchase, transportation, sale, breeding, and training of

 3 fighting dogs. These materials may be kept in both hard and electronic copy.

 4 III.       THE POSSESSION OF DOGS BY DEFENDANT CARLOS VILLASENOR FOR USE IN
                              AN ANIMAL FIGHTING VENTURE
 5
             A.       USDA-OIG’s Undercover Contacts with VILLASENOR
 6
             16.      In May of 2021, as part of an investigation into dog fighting activity by VILLASENOR,
 7
     your affiant arranged through an intermediary to purchase a dog from VILLASENOR. As payment for
 8
     the dog, your affiant mailed two money orders totaling $1,500 in value to VILLASENOR’s address in
 9
     Placerville, California.
10
             17.      On May 17, 2021, your affiant and another law enforcement agent, acting in an
11
     undercover capacity, went to VILLASENOR’s property in Placerville to pick up the dog.
12
     VILLASENOR gave the dog to the agents and engaged in conversation about his property and the dog.
13
     Afterwards, the dog was removed from the property by the agents and was subsequently transferred to
14
     El Dorado County Animal Services (EDCAS) to receive care and evaluation.
15
             18.      On May 18, 2021, MACKIE received a veterinarian report from EDCAS regarding the
16
     dog purchased from VILLASENOR on May 17, 2021, and transferred to their facility. A physical exam
17
     was completed on the dog, and the exam results included:
18
          a. Approximately 1-year-old
19
          b. Weight 46 pounds
20
          c. Alopecia on ventral neck, bilateral axillary, and forehead (especially right side) regions; Possible
21
             Demadex
22
          d. Thick collar was too tight
23
          e. The “most remarkable results were elevated Eosinophils (could indicate flea infestation);
24
             elevated Creatine Kinase (could indicated muscle damage); and positive for the Giardia
25
             Antigen.”
26
          f. Possible “peppering,” on top of the dog’s head, which could indicate another animal biting on his
27
             head.
28

                                                           4
                  Case 2:21-mj-00101-DB Document 1 Filed 06/18/21 Page 6 of 9

 1          19.      Based on my training and experience, in addition to my conversations with other law

 2 enforcement agents, I know that dogs who have been recently fought or who are being trained to fight

 3 may show elevated Creatine Phosphokinase (CPK) as a result of extreme exercise and stress. They may

 4 also be suffering from blood loss, dehydration, and shock. Veterinary reports from examination of

 5 ﬁghting dogs indicate that parasites are common, including heartworms, tapeworms, hookworms,

 6 roundworms, coccidian, and Giardia.

 7          20.      Doctors cleaned the dog with a medicated bath and prescribed specific medication,

 8 vaccines and treatments to address the dog’s health issues, including but not limited to the skin irritation

 9 and Giardia.

10          21.      On June 9, 2021, your affiant, acting in an undercover capacity, contacted

11 VILLASENOR via the Telegram messaging application. During the conversation, I asked

12 VILLASENOR about purchasing a puppy. VILLASENOR told me that he had a litter of puppies that

13 included three males; two VILLASENOR was keeping, and one was reserved for another customer.

14 VILLASENOR and I agreed that he would sell me a female puppy for $700. He stated that he recently

15 sold a female puppy for $1,000, but would give me a deal on the puppy. I asked VILLASENOR for the

16 pedigree on the puppies, which he sent via a link to an online pedigree website. The title of the pedigree

17 was ONLINE PEDIGREES [748420] SIC WE STILL SCRATCHING. I went to the pedigree link

18 provided by VILLASENOR and read the caption, “We couldn’t do this one with pop’s so we did it with

19 his clone; I’m confident this boy will carry the torch.” VILLASENOR told me that this was “some of the

20 best Eli Lil Gator to be had; don’t let this stuff out in the bay, they my rivals.” He further stated, “They
21 going to try to breed to it; I don’t sell nothing on the west, usually.” Through my training, experience,

22 and discussions with other law enforcement agents, the “Eli Gator” dog bloodline is known for

23 originating from dog fighting bloodlines, and is considered highly desirable among dog fighters for the

24 strength and agility observed in dogs produced from this bloodline. I understand VILLASENOR’s

25 statements to mean that he does not want rival dog fighters in the Bay Area to gain access to his dogs

26 and their desirable fighting pedigrees for breeding purposes.

27          B.       Pit Bull-type Dogs and Dog Fighting Paraphernalia at Defendant Carlos
28

                                                          5
                  Case 2:21-mj-00101-DB Document 1 Filed 06/18/21 Page 7 of 9

 1                   VILLASENOR’s Residence

 2          22.      On June 17, 2021, law enforcement officers executed a search warrant at

 3 VILLASENOR’s property in Placerville, California (the “Residence”) where VILLASENOR resides.

 4          23.      During the search of the Residence, law enforcement officers seized twenty-seven live pit

 5 bull-type dogs. Approximately half of the dogs were housed on heavy chains attached to small

 6 cylindrical huts or trees, spread throughout the property. The dogs were spaced so that they could see

 7 one another, but not reach one another. Two additional dogs were housed individually in crates located

 8 in the garage. One dog who had recently birthed a litter of puppies was housed behind the residence in

 9 an outbuilding, along with nine puppies.

10          24.      In addition to the pit bull-type dogs, a small chihuahua mix was housed in a separate

11 crate in the garage, along with the two pit bull-type dogs described above. In my training and

12 experience, small dogs are sometimes used as “bait dogs” to encourage or train fighting dogs to attack

13 without incurring any risk of injury to the fighting dog.

14          25.      At least one of the dogs had scars on its face consistent with injuries inflicted by another

15 dog.

16          26.      In addition, many of the dogs had an untreated skin condition, tentatively diagnosed at

17 the scene as demodex infestation. At least one dog also had a serious case of conjunctivitis, an infection

18 of the eye.

19          27.      Inside the Residence and inside outbuildings on the property near where the dogs were

20 found, law enforcement officers seized the following:
21      a. A stand often called a “rape rack,” designed to hold a female dog and immobilize her while a

22          male dog mounts her. The device is used where the female dog is too dog-aggressive to mate

23          otherwise;

24      b. Three treadmills, which are used to exercise and train dogs prior to a fight to build strength and

25          endurance, and/or to bring them to or maintain fighting weight;

26      c. Plaques for “Best in Show” or “B.I.S.” awards from “Convencion Mexicali” in 2020 and 2021.

27      d. Veterinary medications (including antibiotics and anti-worm medication), a skin stapler,

28          syringes, and IV bags;


                                                           6
                  Case 2:21-mj-00101-DB Document 1 Filed 06/18/21 Page 8 of 9

 1      e. Testosterone boosting supplements, which are often used by dog fighters to increase muscle

 2          mass and aggression of dogs before a fight;

 3      f. Hides made of or resembling animal skin, which are used by dog fighters to develop a dog’s jaw

 4          strength and pulling strength;

 5      g. Break sticks, which are used to pry open a dog’s mouth in order to release a hold that the dog has

 6          on another dog;

 7      h. A hanging scale, also called a “crane scale,” capable of measuring up to fifty pounds, which is

 8          used to weigh dogs before a dog fight.

 9          28.      According to PayPal records obtained and reviewed by your affiant, as well as

10 information printed on the packaging, several of these medications and instruments were purchased from

11 sellers located outside of California.

12          C.       Defendant Carlos VILLASENOR’s Dog Fighting Pedigrees at the Residence
13          29.      Dog fighters use pedigrees showing the bloodlines from which dogs are bred to prove and

14 verify the lineage of their dogs or dogs they are fighting against or considering buying or breeding to.

15 The pedigree for each dog typically contains: an indicator of how many fights the dog has won, whether

16 the dog is a “Champion” or a “Grand Champion,” the breeding history of the dog going back four

17 generations, and indicators of the number of fights that dogs in their bloodline have won. There is also a

18 field for “Breeder” and “Owner.”

19          30.      Law enforcement officers seized from VILLASENOR’s residence the pedigree of a dog

20 named “Miss Easy,” bearing the seal of American Dog Breeders Association Inc. The pedigree is dated
21 February 17, 2009, and lists “Carlos Villasenor” as the dog’s owner. The pedigree lists Miss Easy’s

22 ancestry going back six generations, which includes dogs from known dog fighting bloodlines like

23 “Little Gator” (an apparent reference to the “Eli Gator” bloodline) and “Chucho.” The pedigree also

24 contains handwritten notes for many of the dogs, including the notations “ROM,” “[1, 2, or 3]XW,” and

25 “[number] min.” From my training and experience, I understand “ROM” to stand for “Register of

26 Merit,” which refers to a dog who produces “Champions.” I understand a number followed by “XW” to

27 indicate the number of dog fighting matches the dog has won, and I understand a number followed by

28

                                                          7
                  Case 2:21-mj-00101-DB Document 1 Filed 06/18/21 Page 9 of 9

 1 “min.” to indicate how many minutes it took the dog to win its match by killing or injuring the other dog

 2 so badly that it cannot continue to fight.

 3                                                    CONCLUSION

 4          31.      Based on the aforementioned factual information, I respectfully submit that there is

 5 probable cause that CARLOS VILLASENOR committed the following offense:

 6

 7      COUNT ONE – Possession of an Animal for Participation in an Animal Fighting Venture

 8      In or around June 2021, CARLOS VILLASENOR knowingly possessed a dog for purposes of

 9      having the dog participate in an animal fighting venture, namely, an event, in or affecting interstate

10      or foreign commerce, that involved a fight conducted or to be conducted between at least two

11      animals for purposes of sport wagering, or entertainment, in violation of 7 U.S.C. § 2156(b).

12

13          I swear, under penalty of perjury, that the foregoing information is true and correct, to the best of

14 my knowledge, information and belief.

15

16
                                                           /s/ Anitra Mackie
                                                          ______________________________
                                                          Anitra Mackie
17                                                        Special Agent
18                                                        U.S. Department of Agriculture - OIG

19
            Subscribed and sworn before me telephonically 18th day of June, 2021.
20
21
            _________________________________
22
            The Honorable Deborah Barnes
23          UNITED STATES MAGISTRATE JUDGE

24

25
             /s/ Mira Chernick
26           Approved as to form by AUSA MIRA CHERNICK
27

28

                                                          8
